EXHIBIT 10.21
United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
November 10, 2010
Ladies and Gentlemen:
     Reference is made to that certain Letter Agreement incorporating the
Securities Purchase Agreement — Standard Terms (the “Securities Purchase
Agreement”), dated as of the date set forth on Schedule A hereto, between the
United States Department of the Treasury (the “Investor”) and the company set
forth on Schedule A hereto (the “Company”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Securities
Purchase Agreement. Pursuant to the Securities Purchase Agreement, at the
Closing, the Company issued to the Investor the number of shares of the series
of its preferred stock set forth on Schedule A hereto (the “Preferred Shares”)
and a warrant to purchase the number of shares of its common stock set forth on
Schedule A hereto (the “Warrant”).
     In connection with the consummation of the repurchase (the “Repurchase”) by
the Company from the Investor, on the date hereof, of the number of Preferred
Shares listed on Schedule A hereto (the “Repurchased Preferred Shares”), as
permitted by the Emergency Economic Stabilization Act of 2008, as amended by the
American Recovery and Reinvestment Act of 2009:

  (a)   The Company hereby acknowledges receipt from the Investor of the share
certificate(s) set forth on Schedule A hereto representing the Preferred Shares;
and     (b)   The Investor hereby acknowledges receipt from the Company of a
wire transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Repurchased Preferred
Shares at a price per share equal to the Liquidation Amount per share, together
with any accrued and unpaid dividends to, but excluding, the date hereof; and  
  (c)   The Investor hereby acknowledges receipt from the Company of a share
certificate for the number of Preferred Shares set forth on Schedule A hereto,
equal to the difference between the Preferred Shares represented by the
certificate referenced in clause (a) above and the Repurchased Preferred Shares.

     This letter agreement will be governed by and construed in accordance with
the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.

 



--------------------------------------------------------------------------------



 



     This letter agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this letter agreement may be delivered by facsimile and such
facsimiles will be deemed sufficient as if actual signature pages had been
delivered.
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     In witness whereof, the parties have duly executed this letter agreement as
of the date first written above.

              UNITED STATES DEPARTMENT OF THE TREASURY
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            COMPANY: Horizon Bancorp
 
       
 
  By:    
 
       
 
      Name: Mark E. Secor
 
      Title: CFO

 



--------------------------------------------------------------------------------



 



SCHEDULE A

              General Information:        
 
           
 
  Date of Letter Agreement incorporating the
Securities Purchase Agreement:   December 19, 2008
 
           
 
  Name of the Company:   Horizon Bancorp
 
           
 
  Corporate or other organizational form of the Company:   Corporation
 
           
 
  Jurisdiction of organization of the Company:   State of Indiana
 
           
 
  Number and series of preferred stock issued
to the Investor at the Closing:   25,000 preferred shares, $1,000 liquidation
value,
Fixed Rate Cumulative Perpetual Preferred Stock,
Series A
 
           
 
  Number of Initial Warrant Shares:   212,104
 
            Terms of the Repurchase:        
 
           
 
  Number of Preferred Shares repurchased by the Company:   6,250
 
           
 
  Share certificate number (representing the
Preferred Shares previously issued to the
Investor at the Closing):   Certificate Number A-1
 
           
 
  Per share Liquidation Amount of Preferred Shares:   $1,000
 
           
 
  Accrued and unpaid dividends on Preferred Shares:   $73,784.72
 
           
 
  Aggregate purchase price for Repurchased
Preferred Shares:   $6,323,784.72
 
           
 
  Difference between the Preferred Shares and the Repurchased Preferred Shares:
  18,750  
 
            Investor wire information for payment of purchase price:   ABA
Number: 021000018
Bank: The Bank of New York Mellon
Account Name: BETA EESA Preferred Account
Account Number: GLA/111567

 